UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1394


CHARLES A. TREECE,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:14-cv-01077-NCT-LPA)


Submitted:   September 30, 2016           Decided:   October 25, 2016


Before NIEMEYER, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles A. Treece, Appellant Pro Se.           Maija DiDomenico,
Assistant Regional Counsel, Antonia Maria Pfeffer, Special
Assistant    United    States     Attorney,    SOCIAL     SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Charles      A.    Treece    appeals       the   district      court’s       order

adopting    the    magistrate    judge’s        recommendation      to   affirm     the

Commissioner’s         suspension      of       Treece’s     old-age       insurance

benefits.        Our review of the Commissioner’s determination is

limited    to    evaluating     whether     the   findings    are     supported     by

substantial evidence and whether the correct law was applied.

See 42 U.S.C. § 405(g) (2012); Johnson v. Barnhart, 434 F.3d

650, 653 (4th Cir. 2005).

     We have reviewed the parties’ briefs and the record and

discern     no    reversible     error.         Accordingly,     we      affirm    the

district court’s judgment.          Treece v. Colvin, No. 1:14-cv-01077-

NCT-LPA    (M.D.N.C.     Mar.    25,   2016).         We   dispense       with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                            2